Oohlan, J.
This is an appeal from a judgment entered upon a verdict and from an order denying a motion for a new trial.
The action is to recover damages for an alleged injury to a carriage belonging to the plaintiff by being in collision with a car of the defendant at Lexington avenue and Sixtieth street, New York city, on the night of the 7th of December, 1897, and such collision, it is charged, was the fault or negligence of the defendant’s employees. The only question submitted for review on this appeal is, whether or not the court erred in permitting the jury to consider the depreciation of the value of the wagon. The court, in its charge to the jury upon this precise question, said: “ The evidence *822introduced here as to depreciation in value of the carriage is rather meager, and I shall not allude to it except to say that the witness who testified concerning the value has duly qualified himself as an expert; his knowledge, however, of the vehicle in question seems to be very slight and you will consider that in a settlement upon the verdict.” The witness in question had testified to almost daily visits to the plaintiffs place of business and generally to the condition of the plaintiff’s carriages; he was a carriage-maker and repairer of fifteen years’ standing, also did the repairs on the carriage in question, and was, therefore, competent to testify as to the value of the repairs, which he stated were worth $158.70, and under objection he was permitted to say that the difference in value before the accident and after the repairs was about $300. The jury found for the plaintiff in the sum of $208, and it does not, therefore, appear that the charge of the court had been prejudicial to the defendant; indeed, it would seem that the charge was entirely fair to the defendant, and having reached this conclusion we see no reason for disturbing the findings of the jury. It may be said that the defendant gave no evidence whatever as to the value, and ought not for that reason to be heard in complaint.
There was a conflict of evidence upon the question of negligence, and the jury determined that also in the plaintiff’s favor.
The judgment and order appealed from should be affirmed.
Fitzsimons, Oh. J., and O’Dwyer, J., concur.
Judgment and order affirmed.